DECISION
The aid of the High Court is invoked in this case to define the rights granted to the opposing parties in the case of Sapela v. Mageo, 1 A.S.R. 143 (Date unknown, No. 6-1906), tried before this Court about four years ago.
In .that case Sapela and others claimed ownership of a large piece of land in Pago Pago known as “Fausaga”, but *224the Court held there was not sufficient evidence to support their claim. Sapela and her family were, however, recognized as having an interest in the land in the following paragraph of the decision:—
“Ema was adopted into the Mageo family by Ivi and thereupon became a member of the Mageo family and entitled to an interest in the community property of that family. Her descendants (the present plaintiffs) so long as they chose to remain members of the Mageo family held a similar interest which would enable them to have a domicile on the property and to cultivate and reap the produce of a portion of the property. This is all the interest which the present plaintiffs can claim and have awarded to them.”
It is imperative, owing to the continued strained relations between plaintiffs’ family and defendant’s family, to make this apportionment, and the Court regrets that the plaintiffs could not live in peaceful relations with the defendant as the previous decision evidently contemplated.
The Court has held a lengthy trial in this case to determine the extent of plaintiffs’ rights under the uncertain terms of the above decision and has personally visited the land in question in search of light to aid it in its difficult duty of equitably apportioning the land, and at the same time doing full justice to Mageo and his family, on the one hand, and to that section of the Mageo family headed by Sapela on the other.
Defendant Mageo has been legally adjudged the “pule” of all the land Fausaga and this Court has no warrant to deprive him of his “pule” over any part of it. It would be a disastrous shock to the social system of Samoa under which it has progressed already so far .towards civilization to permit a member of a family to withdraw entirely and grant him a fee-simple title of land which he had previously occupied and cultivated under the control of the head of the family.
In apportioning the land to plaintiffs this Court lays down the following qualifications:—
*2251. That the name Mageo is and shall be the “pule” of all the land Fausaga including those pieces hereinafter assigned for the use of plaintiffs.
2. That Sapela, Taetafea and their descendants (as descendants of Ema) may reside upon and use the cultivations of the pieces of land hereinafter assigned to them.
3. That neither Sapela, Taetafea or her descendants nor Mageo or his descendants may dispose of or sell any of the lands hereinafter assigned without the consent of both families.
4. That Sapela, Taetafea and their descendants are, in consideration of the assignment of said pieces of land, forever debarred from any interest or claim on the other portions of the land Fausaga.
5. That Sapela, Taetafea and their descendants are entitled to the exclusive use and cultivation of the lands, and only those lands, hereinafter assigned to them, and Mageo and his descendants shall not interfere in any way with their peaceful occupation and cultivation of said lands.
6. Should Sapela, Taetafea or their descendants at any time abandon the lands hereinafter assigned to them, or should cease to occupy or cultivate said lands, thus completely severing themselves from the Mageo family, in pursuance of the decision quoted supra awarding them an interest as long as they remain members of the Mageo family, then the title to the lands assigned to plaintiffs shall revest absolutely in Mageo as “pule” of the community property for the benefit of the Mageo family.
Under the above conditions the Court assigns to Sapela, Taetafea and their descendants the following portions of the land Fausaga:—
That section of land seaward of the road (“A”), now occupied by complainants’ dwelling house, bounded on the east by a line running northerly from the road to the bank *226of Pago Pago Harbor, said line to be equidistant from the house of complainants and the house of Yiga.
Also that section of land inland of the road (“B”) fronting seventy-five feet on the road and extending back and southerly to include the house site and graves and to extend ten feet beyond said graves.
Plaintiffs are advised to have a survey made of the land thus set aside for their use and to present the plan to the High Court for approval.
Costs are assessed at $60.00 — $40.00 to be paid by Sapela and Taetafea, and $20.00 to be paid by Mageo.